DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 last line recites “the conductive connector” should change to “the first conducive connector”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2016/0079163).
As for claim 1, Park discloses in Fig. 1-2B and the related text a semiconductor package comprising: 
a first package substrate 110; 
a first semiconductor chip 210a on the first package substrate 110; 
an interposer substrate 210b comprising a lower surface facing the first package substrate 260, an upper surface opposite to the lower surface, and an upper conductive pad 240 in the upper surface (fig. 1A); 
a first dam structure 230 on the upper surface of the interposer substrate 210b and extending along an edge of the upper conductive pad 240, the first dam structure 230 including an inner wall defining an opening (opening between the first 230 and the third 230); 
a first molding layer 220/260/300 in (electrically/thermally) contact with the lower and upper surfaces of the interposer substrate 210b and with an outer wall of the first dam structure 230 (fig. 1); and 
a conductive connector 420 in (upper surface of) the opening of the first dam structure 230 such that the conductive connector 420 (electrically/thermally) contacts the upper conductive pad 240 and the inner wall of the first dam structure 230, 
wherein the first dam structure 230 includes a material different from a material of the molding layer and a material of the conductive connector (fig. 1, [0057], [0050], [0035] and [0044]), and 
the first semiconductor chip 210a is provided between the first package substrate 110 and the interposer substrate 210b. 

As for claim 2, Park discloses the semiconductor package of claim 1, wherein the first dam structure 230 has a ring shape (fig. 2B) contiuously extending along the edge of the upper conductive pad 240 (fig. 2A-2B).

As for claim 4, Park discloses the semiconductor package of claim 1, wherein the first dam 230 structure includes a conductive material [0057].  

As for claim 5, Park discloses the semiconductor package of claim 1, wherein an upper surface of the first molding layer 220 is coplanar with an upper surface of the first dam structure 230 (fig. 1).

As for claim 6, Park discloses the semiconductor package of claim 1, wherein the upper conductive pad 240 is one of a plurality of the conductive pad 240 (fig. 1),
the first dam structure 230 is one of a plurality of first dam structures 230 spaced apart from each other, and 
wherein each of the first dam structures extend along edges of different upper conductive pads 240, and 
wherein the first molding layer 220 is between the first dame structures 230 (fig. 1).

As for claim 8, Park discloses the semiconductor package of claim 1, wherein semiconductor package of claim 1, wherein the first dam structure 230 at least partially overlaps the upper conductive pad 240 in a vertical direction (fig. 1-2A).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 2020/0027837) in view of Jeng et al. (US 2019/0131284).
As for claim 1, Jeng et al. disclose in Fig. 3 and the related text a semiconductor package comprising: 
a first package substrate 260; 
a semiconductor chip 142 on the first package substrate 260; 
an interposer substrate 120 comprising a lower surface facing the first package substrate 260, an upper surface opposite to the lower surface, and an upper conductive pad 126/128 in the upper surface (fig. 1A); 
a first dam structure 162 on the upper surface of the interposer substrate 120 and extending along an edge of the upper conductive pad 126/128, the first dam structure 162 including an inner wall defining an opening (opening where 150 formed in); 
a first molding layer 170/230/290 in contact with the lower and upper surfaces of the interposer substrate 120 and with an outer wall of the first dam structure 162 (figs. 1F-1G); and 
a conductive connector 150 in the opening of the first dam structure 162 such that the conductive connector 150 contacts the upper conductive pad 126/128 and the inner wall of the first dam structure 162, and 
wherein the first dam structure 162 includes a material different from a material of the molding layer and a material of the conductive connector (fig. 3, [0032]-[0033], [0035] and [0049]).  
Jeng et al. do not disclose a first semiconductor chip is provided between the first package substrate and the interposer substrate. 
Jeng et al. teach in Fig. 1J and the related text a first semiconductor chip 140 is provided between a first package substrate 120 and an interposer substrate 310.
Jeng et al. and Jeng et al. are analogous art because they both are directed stack packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeng et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeng et al. to include the first semiconductor chip is provided between the first package substrate and the interposer substrate as taught by Kim et al., in order to improve density of the device.

As for claim 3, Jeng et al. disclose the semiconductor package of claim 1, wherein the first dam2Atty. Dkt. No. 2557-003247-US 162 U.S. Application No. 17/098,748structure includes an insulating material [0033].  

As for claim 7, Jeng et al. disclose the semiconductor package of claim 1, except a height of the first dam structure is 5 micrometers to 100 micrometers.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a height of the first dam structure is 5 micrometers to 100 micrometers, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 8, Jeng et al. disclose the semiconductor package of claim 1, further comprising: wherein the first dam structure 162 at least partially overlaps the upper conductive pad 126/128 in a vertical direction (fig. 3).  

As for claim 9, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a second dam structure (left/right portion 162) on the upper surface of the interposer substrate 120, wherein the upper conductive pad 128 is one of a plurality of conductive pads, the 3Atty. Dkt. No. 2557-003247-US U.S. Application No. 17/098,748first dam structure (middle portion of 162) in one of a plurality of first dam structures 162, and the plurality of first dam structures 162 are spaced apart from each other (fig. 3), and wherein each of the first dam structures 162 extends along edges of different upper conductive pads 128, and wherein the second dam structure (left/right portion 162) encloses the plurality of first dam structures (middle portion 162) (fig. 3).  

As for claim 10, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a trench part (where layer 128 formed in) in the upper surface of the interposer substrate 120 between the plurality of first dam structures (middle portion 162) and the second dam structure (left/right portion 162).

As for claim 11, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a second semiconductor chip 142 connected to the interposer substrate 120 through the conductive connector 150.  

As for claim 12, Jeng et al. disclose the semiconductor package of claim 11, further comprising: a second molding layer 130 in contact with the second semiconductor chip 142a and the first molding layer 170/230/290.  

As for claim 13, Jeng et al. disclose the semiconductor package of claim 1, further comprising: a second package substrate 142c/142a connected to the interposer substrate 120 through the conductive connector 150; and a second semiconductor chip 142b on the second package substrate142c/142a (fig. 3).  

As for claim 14, Jeng et al. disclose in Fig. 3 and the related text a semiconductor package comprising: 
a first package substrate 260; 4Atty. Dkt. No. 2557-003247-US U.S. Application No. 17/098,748
a first semiconductor chip 343 on the first package substrate 260; 
an interposer substrate 120 comprising a lower surface facing the first package substrate 260, an upper surface opposite to the lower surface, and a lower conductive pad 122 in the lower surface and an upper conductive pad 128 in the upper surface (fig. 3); 
a first conductive connector 228 between the lower conductive pad 122 and the first package substrate 260; 
a first dam structure 162 on the upper surface of the interposer substrate 120; and 
a first molding layer 170/230/290 in contact with the lower and upper surfaces of the interposer substrate 120 and with an outer wall of the first dam structure 162 (fig. 3), the first molding layer 170/230/290 comprising a first portion (lower portion of 170 that form between 162 and 164) above the upper surface of the interposer substrate 120, the first portion of the first molding layer having a height less than or equal to a height of the first dam structure 162 wherein the first semiconductor chip 343 is provided between the first package substrate 260 and the interposer substrate 120, and wherein the first dam structure 162 includes a material different from a material of the molding layer 170/230/290 and a material of the conductive connector 128 (fig. 3, [0032]-[0033], [0035] and [0049]).  
Jeng et al. do not disclose a dam structure having a ring shape continuously extending along an edge of the upper conductive pad and an inner wall defining an opening. 
Jeng et al. teach in Figs. 1D-1E and the related text a dam structure 160 having a ring shape (fig. 1E) continuously extending along an edge of the upper conductive pad 128b and an inner wall defining an opening (fig. 1E). 
Jeng et al. and Jeng et al. are analogous art because they both are directed stack packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeng et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeng et al. to include a dam structure having a ring shape continuously extending along an edge of the upper conductive pad and an inner wall defining an opening as taught by Jeng et al., in order to protect conductive pads of the device.

As for claim 15, Jeng et al. disclose the semiconductor package of claim 14, further comprising: a second conductive connector 150 in contact with the inner wall of the first dam structure 162 and the upper conductive pad 128; a second semiconductor chip 142 on the interposer substrate 120 and connected to the interposer substrate 120 through the second conductive connector 150; and 5Atty. Dkt. No. 2557-003247-US U.S. Application No. 17/098,748a second molding layer 130 covering a side surface of the second semiconductor chip 142 and contacting the first molding layer 170/230/290.  

As for claim 16, Jeng et al. disclose the semiconductor package of claim 14, further comprising: a second conductive connector 150 in contact with an inner wall of the first dam structure 162 and with the upper conductive pad 128; a second package substrate 142a/142c on the interposer substrate 120, and connected to the interposer substrate 120 through the second conductive connector 150; and a second semiconductor chip 142 on the second package substrate 142a/142c.    

As for claim 21, Jeng et al. disclose the semiconductor package of claim 1, wherein the first dam structure 162 includes a solder resist [0033].  

As for claim 22, Jeng et al. disclose the semiconductor package of claim 1, the first dam structure 162 physically isolates the upper conductive pad 128 from the molding layer 170/230/290 (fig. 3).

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        /TRANG Q TRAN/Primary Examiner, Art Unit 2811